t c memo united_states tax_court james wilson richmond jr petitioner v commissioner of internal revenue respondent docket no 7438-04l filed date james wilson richmond jr pro_se innessa glazman molot for respondent memorandum findings_of_fact and opinion jacobs judge this case arises from a petition for judicial review pursuant to section of respondent’s determination to proceed with collection by levy with respect to petitioner’s income_tax_liability for the issue we must 1section references are to the internal_revenue_code in effect at relevant times decide is whether respondent’s determination constituted an abuse_of_discretion findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits submitted therewith are incorporated herein by this reference at the time the petition was filed petitioner resided in silver spring maryland petitioner a self-employed attorney during the relevant years filed income_tax returns for and on date he properly filed a form_1040 u s individual_income_tax_return for the return but improperly filed a form 1040a individual_income_tax_return for the return the income petitioner reported on both the and returns consisted of business income as reflected on schedules c profit or loss from business attached to the returns because the return did not have a line for reporting schedule c income petitioner improperly reported that income as wages salaries tips etc on the return petitioner reported total_tax of dollar_figure total payments of dollar_figure and an overpayment of dollar_figure on the 2the instructions to the form 1040a direct individuals with business income to file a form_1040 rather than a form 1040a return petitioner directed that the overpayment be applied to his estimated_tax on the return petitioner reported gross_receipts of dollar_figure total expenses of dollar_figure and net profit of dollar_figure he also reported a dollar_figure ira distribution as income and claimed an ira deduction of dollar_figure he reported adjusted_gross_income of dollar_figure he claimed the standard_deduction of dollar_figure deducted dollar_figure for one exemption and reported taxable_income of dollar_figure dollar_figure - dollar_figure - dollar_figure petitioner reported tax of dollar_figure without regard to his self-employment_tax petitioner made numerous mistakes in calculating his and tax_liabilities in computing his self-employment_tax for petitioner correctly reported his net_earnings_from_self-employment to be dollar_figure ie dollar_figure percent of his schedule c net profit dollar_figure x however petitioner erroneously calculated his self-employment_tax to be dollar_figure as follows line 4a 4b 4c 5b 8a 8b 8c item amount -- dollar_figure dollar_figure dollar_figure -- dollar_figure -- net farm profit from schedule f net profit from schedule c combine line sec_1 and multiply line by optional method amount combine line sec_4a and sec_4b church_employee_income net earning from self-employment combine line sec_4c and sec_5b maximum amount of combined wages and self-employment earnings subject_to social_security_tax for total social_security wages and tips unreported tips add lines 8a and 8b subtract line 8c from line multiply the smaller of line or line by multiply line by self-employment_tax add lines and 1this number is incorrect the product of dollar_figure -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- -- line amount and is dollar_figure petitioner erroneously reported total_tax of dollar_figure which he computed by adding dollar_figure approximately percent of the dollar_figure self-employment_tax he computed to the dollar_figure tax on his taxable_income without regard to the overpayment petitioner made three estimated_tax payments dollar_figure dollar_figure and dollar_figure totaling dollar_figure for he claimed total estimated_tax payments of dollar_figure that included the estimated_tax payments plus the amount applied from the return on the return he claimed an overpayment of dollar_figure and directed that it be applied to hi sec_2001 estimated_tax although petitioner reported payments totaling dollar_figure for in fact he made payments totaling dollar_figure and had an overpayment of dollar_figure dollar_figure - dollar_figure in respondent did not apply that overpayment to petitioner’s estimated_tax as petitioner directed on the return instead respondent credited as of date the dollar_figure overpayment from to petitioner’s unpaid tax for with respect to respondent assessed a total_tax of dollar_figure rather than the dollar_figure petitioner reported on the return the tax assessed was calculated on dollar_figure of adjusted_gross_income dollar_figure of taxable_income and dollar_figure of self-employment_tax respondent attributed the increase in the tax assessed over that reported on petitioner’s return to mathematical errors on the return as a result of respondent’s adjustments respondent determined that petitioner underreported his income_tax by dollar_figure dollar_figure - dollar_figure because respondent credited petitioner’s overpayment 3we note the tax_payments so claimed correctly total dollar_figure dollar_figure dollar_figure 4the transcript of petitioner’s account shows that petitioner’s overpayment was credited to his liability during the 40th week of the court takes judicial_notice that the 40th week of was the first week in date from to taxes petitioner owed for and applied only petitioner’s three estimated_tax payments for totaling dollar_figure to petitioner’s tax_liability respondent determined that petitioner underpaid his taxes for by dollar_figure dollar_figure - dollar_figure respondent also assessed a penalty for underpayment of estimated_tax and interest the transcript of petitioner’s taxes shows that on november and respondent sent petitioner notices of balance due for his taxes on date petitioner filed a petition for bankruptcy under u s c chapter seeking discharge of his tax_liabilities for on date the bankruptcy court granted petitioner a discharge of those taxes on date respondent issued a final notice_of_intent_to_levy and notice of right to a hearing with respect to petitioner’s tax_liability petitioner filed a timely request for a hearing on date appeals officer jacquelyn sansbury met with petitioner appeals officer sansbury had no prior involvement with regard to petitioner’s tax_liabilities at the meeting petitioner asserted the proposed collection of the taxes was improper because the internal_revenue_service irs ignored his direction to apply the overpayment to his estimated_taxes opinion a sec_6330 sec_6330 entitles a taxpayer to notice and an opportunity for a hearing before the irs can begin the process of tax collection by lien and or levy upon request a taxpayer is entitled to a fair hearing before an impartial officer from the irs office of appeals sec_6330 at the hearing the appeals officer is required to verify that the requirements of any applicable law or administrative procedure have been met and to consider any relevant issue the taxpayer raises relating to the unpaid tax or the proposed levy sec_6330 and a a taxpayer may generally raise any relevant issue relating to his her unpaid tax_liability or the proposed levy during the hearing relevant issues include an appropriate spousal defense challenges to the appropriateness of the collection action and offers of collection alternatives sec_6330 the taxpayer may challenge the existence or amount of the underlying tax_liability if he she did not receive a statutory_notice_of_deficiency for the tax_liability or did not have an opportunity to dispute it sec_6330 following the hearing the appeals officer must determine whether the collection action is to proceed taking into account the verification the appeals officer has made the issues raised by the taxpayer at the hearing and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6330 if the commissioner issues a determination_letter to the taxpayer following an administrative hearing the taxpayer may file a petition for judicial review of the administrative determination sec_6330 115_tc_35 114_tc_176 we have jurisdiction over this matter because petitioner filed a timely petition for review in response to respondent’s valid notice_of_determination to proceed with collection see sec_6330 117_tc_159 117_tc_122 114_tc_604 114_tc_492 hochschild v commissioner tcmemo_2002_195 in a proceeding commenced under sec_6330 the court applies a de novo standard to determine a taxpayer’s underlying tax_liability when and if it is at issue and an abuse_of_discretion standard to review certain other administrative determinations of the commissioner sego v commissioner supra pincite the crux of petitioner’s complaint is that had respondent applied petitioner’s overpayment as an estimated_tax payment toward his tax_liability petitioner’s tax_liability would have been paid thus petitioner challenges his underlying tax_liability for the year at issue see 116_tc_60 respondent did not issue and petitioner did not receive a statutory_notice_of_deficiency for petitioner’s taxes were not discharged in his bankruptcy proceeding and he did not otherwise have an opportunity to argue that his overpayment should be applied to his tax_liability consequently petitioner may challenge that liability and we have jurisdiction to consider it we also have jurisdiction to consider petitioner’s tax_liabilities for and years that were not the subject of the notice_of_determination insofar as they are relevant to computing petitioner’s tax_liability see 125_tc_14 b verification that requirements of applicable law and administrative procedure have been met sec_6330 requires the appeals officer to verify that the requirements of any applicable law or administrative procedure have been met consequently the appeals officer must verify that the underlying tax was properly assessed sec_6201 authorizes the secretary to assess all taxes reported by the taxpayer on his her return generally the secretary may not assess tax greater than that reported on the return without issuing a statutory_notice_of_deficiency an exception to the general_rule permits the secretary to assess an additional_amount resulting from a mathematical_or_clerical_error appearing on the return sec_6213 additionally if a tax_return or claim_for_refund of income taxes under subtitle a of the internal_revenue_code contains an overstatement of the amount_paid as estimated income_tax the secretary may assess the overstated amount in the same manner as in the case of a mathematical_or_clerical_error appearing upon the return sec_6201 see 94_tc_816 affd without published opinion 2_f3d_404 11th cir mathematical and clerical errors the term mathematical_or_clerical_error is defined to include an error in addition subtraction multiplication or division incorrect use of any table that is apparent from the return inconsistent entries on the return omission of information required to substantiate an entry and an entry on a sec_6211 provides in pertinent part that in the case of income taxes imposed by subtit a the term deficiency means the amount by which the tax imposed by subtit a exceeds the amount of tax shown by the taxpayer on his her return sec_1401 which imposes the tax on self-employment_income is a part of subtit a of the internal_revenue_code return of a deduction or credit in an amount that exceeds a statutory limit sec_6213 on his return petitioner reported a total_tax liability of dollar_figure--dollar_figure tax on taxable_income of dollar_figure plus dollar_figure approximately percent of the dollar_figure self-employment_tax he computed respondent assessed a total_tax of dollar_figure rather than the dollar_figure petitioner reported on the return respondent determined that the deficiency was attributed to a mathematical error and did not issue a notice_of_deficiency the statutory notice of balance due explaining the changes in the amount of tax assessed is not in the record the transcript of petitioner’s taxes reflects that respondent assessed petitioner’s taxes on the basis of dollar_figure of adjusted_gross_income dollar_figure of taxable_income and dollar_figure of self-employment_tax on the basis of those numbers we conclude that respondent assessed income_tax of dollar_figure dollar_figure - dollar_figure on dollar_figure of taxable_income consistent with the tax table for as a result of respondent’s adjustments respondent determined that petitioner underreported his income_tax by dollar_figure dollar_figure - dollar_figure there is no notice_of_deficiency to explain how respondent computed petitioner’s tax_liability at the trial of this case and on brief respondent explained the correction of mathematical errors using petitioner’s method of computing the self-employment_tax as follows net farm profit from schedule f net profit from schedule c combine line sec_1 and 4a multiply line by 4b 4c combine line sec_4a and sec_4b 5b net earning from self-employment combine line sec_4c and sec_5b maximum amount of combined wages and self-employment earnings subject_to social_security_tax for 8a total social_security wages and tips 8b unreported tips 8c add lines 8a and 8b subtract line 8c from line multiply the smaller of line or line by multiply line by self-employment_tax add lines and -- dollar_figure dollar_figure dollar_figure -- dollar_figure -- dollar_figure dollar_figure -- -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure in computing petitioner’s self-employment_tax respondent erroneously subtracted dollar_figure petitioner’s schedule c net profit which petitioner reported on line of form 1040a as wages salaries and tips from dollar_figure the maximum amount of combined wages and self-employment earning subject_to social_security_tax for petitioner had no employment income other than schedule c income petitioner had a net profit of dollar_figure in as reflected on schedule c attached to his return thus for purposes of computing his self-employment_tax petitioner had net_earnings_from_self-employment of dollar_figure ie dollar_figure percent of his schedule c net profit dollar_figure x petitioner’s correct self-employment_tax was dollar_figure ie percent of his net_earnings_from_self-employment dollar_figure x rather than dollar_figure as he reported on the return petitioner’s correct_tax liability for is dollar_figure computed as follows business income schedule c total ira_distributions total income ira deduction one-half self-employment_tax adjusted_gross_income standard_deduction exemption taxable_income tax on taxable_income self-employment_tax total_tax dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number petitioner understated his tax_liability by dollar_figure dollar_figure - dollar_figure that understatement is attributable to mathematical and clerical errors and respondent was not required to issue a notice_of_deficiency respondent did not assess tax greater than the amount properly computed on the income petitioner reported on his return or greater than that attributable to petitioner’s mathematical and clerical errors to the contrary respondent made an error in the calculation of petitioner’s self-employment_tax and consequently assessed petitioner dollar_figure less than he actually owed therefore respondent was not required to issue a notice_of_deficiency and the taxes were properly assessed petitioner filed his return on date the year period for assessing additional tax for petitioner for has expired see sec_6501 hence respondent may collect only the amount previously assessed overstatement of estimated_taxes a deficiency for a given year is the correct amount of tax less the amount shown as tax on the tax_return sec_6211 423_us_161 both the correct amount of tax and the amount shown on the return are computed without regard to credits for estimated_tax payments sec_31 sec_6211 and b sec_301_6211-1 proced admin regs an assessment by the commissioner of tax greater than that reported on the return attributable to a taxpayer’s overstatement of estimated_tax payments is not a deficiency within the meaning of sec_6211 see 677_f2d_1322 9th cir 88_tc_1175 74_tc_1097 15_tc_947 if a tax_return or claim_for_refund of income taxes under subtitle a of the internal_revenue_code contains an overstatement of the amount_paid as estimated income_tax the overstated amount may be assessed by the secretary in the same manner as in the case of a mathematical_or_clerical_error appearing upon the return sec_6201 see schlosser v commissioner t c pincite consequently respondent was not required to issue a notice_of_deficiency for the underpayment_of_tax attributable to any overstatement of petitioner’s estimated_tax payments the right of setoff under sec_6402 when a taxpayer makes voluntary payments to the irs he she has a right to direct the application of those payments to whatever liability he chooses 808_f2d_411 5th cir 703_f2d_1030 7th cir 326_f2d_451 10th cir under the voluntary payment rule when a taxpayer who has outstanding tax_liabilities voluntarily makes a payment the irs usually will honor a taxpayer’s request as to how to apply that payment 64_f3d_1516 11th cir however sec_6402 and the regulations promulgated thereunder demonstrate that a taxpayer’s right to designate his her voluntary payments does not extend to an overpayment reported on a return sec_6402 allows the irs to credit an overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment and subject_to certain limitations refund any balance to the person in lieu of a refund a taxpayer can instruct the irs to credit his overpayment against the estimated_tax for the taxable_year immediately succeeding the year of the overpayment sec_301_6402-3 proced admin regs it is well settled that the irs need only refund or apply to the taxpayer’s estimated_tax that portion of the overpayment that exceeds the taxpayer’s outstanding liability for any_tax sec_301_6402-3 proced admin regs see n states power co v united_states 73_f3d_764 8th cir quoting united_states v ryan supra pincite sec_6402 ‘plainly gives the irs the discretion to apply overpayments to any_tax liability’ 34_f3d_536 7th cir sec_6402 leaves to the commissioner’s discretion whether to apply overpayments to delinquencies or to refund them to the taxpayer 505_f2d_506 2d cir rejecting the argument that because the tax overpayment was voluntary the irs was bound to comply with the taxpayer’s direction about how to apply that payment sec_6402 clearly gives the irs discretion to apply a refund to ‘any liability’ of the taxpayer respondent’s application of petitioner’s overpayment to petitioner’s tax_liability falls within respondent’s authority to credit overpayments to any liability for any_tax year and therefore was proper violation of automatic bankruptcy stay petitioner asserts that the bankruptcy court discharged his tax_liability when it granted petitioner a discharge on date and that respondent’s application of the dollar_figure from petitioner’s account to his tax_liability violated the automatic_stay imposed under u s c sec_362 we have jurisdiction in this levy proceeding to determine whether petitioner’s unpaid liabilities were discharged in bankruptcy see 120_tc_114 the certificates of official record for petitioner’s and tax years reflect that the dollar_figure overpayment from petitioner’s account was applied to petitioner’s outstanding tax_liability in date petitioner did not file his bankruptcy petition until date thus there could not have been a violation of the automatic bankruptcy stay before the filing of a bankruptcy petition we conclude therefore that respondent’s application of the funds from petitioner’s overpayment was permitted moreover since the funds were applied to petitioner’s tax_liability before petitioner filed for bankruptcy petitioner was no longer liable for that portion of the liability when he filed for bankruptcy consequently any of petitioner’s tax_liability discharged by the bankruptcy court did not include amounts paid before his filing his petition with the bankruptcy court aside from challenging his underlying tax_liability petitioner did not raise any relevant issue relating to the proposed levy he offered no collection alternatives on the basis of the foregoing we conclude that there was no abuse_of_discretion by respondent’s appeals officer all the requirements of sec_6330 have been satisfied and respondent may proceed with the proposed levy to collect the tax_liability assessed against petitioner for to reflect the foregoing decision will be entered for respondent
